Citation Nr: 0724673	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than January 21, 
1977, for the grant of service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L., Associate Counsel






INTRODUCTION

The veteran had active military service from August 1948 to 
July 1950.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's claim for an earlier effective date than January 
21, 1977 for his service-connected schizophrenia, paranoid 
type.  

In March 2004, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2006).

On initially considering this case in April 2004, the Board 
found that there was a preliminary question as to whether the 
veteran had filed a timely substantive appeal (e.g., VA Form 
9 or equivalent statement) of the November 2001 rating 
decision,   in response to the RO's November 2002 statement 
of the case (SOC) concerning  the effective date issue.  It 
was determined that a timely appeal to the Board was not 
filed, and the claim was thus dismissed on the merits. 

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  During the pendency 
of the appeal, his attorney and VA's Office of General 
Counsel filed a December 2004 joint motion requesting that 
the Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the joint motion later that month, and returned the case to 
the Board for compliance with the directives specified.

Then in November 2005, the Board, in turn, remanded the issue 
of the timeliness of the veteran's substantive appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C.  Through a February 2007 supplemental SOC (SSOC), the 
AMC determined that a timely substantive appeal had indeed 
been filed,              but also continued the denial of his 
earlier effective date claim on its merits.             The 
case was then returned to the Board for further review.     

FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice as 
to the evidence required to substantiate the claim on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information. 
Moreover, all relevant evidence necessary for an equitable 
disposition of this matter has been obtained.

2.	Through a February 1954 rating decision, the RO denied the 
veteran's original claim for service connection for a 
psychiatric condition (including schizophrenic reaction).  
Following notification of this decision later that month, 
neither the veteran nor any fiduciary on his behalf commenced 
an appeal through filing a timely notice of disagreement 
(NOD) with the decision.

3.	 The veteran's petition to reopen the previously denied 
claim for service connection for a psychiatric disorder was 
received at the RO on January 21, 1977.  A September 1977 
rating decision reopened his claim, and then granted it on            
the merits -- assigning an initial 100 percent disability 
rating, retroactively effective from January 21, 1977.  While 
the veteran perfected a timely appeal to the Board   of the 
September 1977 rating decision with regard to the assigned 
effective date,              he later withdrew his appeal 
from consideration prior to issuance of a decision.

4.	 The February 1954 rating decision that originally denied 
service connection for    a psychiatric disorder was 
consistent with the applicable statutory and regulatory 
provisions for determining whether a claimed condition was 
incurred or aggravated during service; this decision was not 
fatally flawed or undebatably erroneous.             In the 
absence of a finding of clear and unmistakable error (CUE) in 
that decision, there is no substantiation for an effective 
date of when the claim for service connection was filed. 

5.	In regard to any additional service medical records (SMRs) 
and personnel records that have been obtained since the 
February 1954 decision, while constructively in the 
possession of adjudicators at the time of that decision,        
these records do not warrant any different outcome than that 
previously reached. 
CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 21, 1977, for the grant of service connection for 
schizophrenia, paranoid type.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.151, 3.155, 3.156(c), 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.    As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for an earlier effective date for 
service-connected compensation benefits that have already 
been awarded), therefore, VA is required to review the 
information and    the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded. 

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that   the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the requirement that a claimant receive 
claim-specific VCAA notice pertaining to the specific benefit 
he intends to establish, the veteran has been duly apprised 
of the provisions of the VCAA's duty to notify and assist 
through issuance of August 2005 and October 2006 notice 
letters, as well as the         November 2002 SOC and 
February 2007 SSOC.  By way of these relevant notice 
documents, each of the elements specified in the Pelegrini II 
decision with regard to the content of VCAA notice provided 
were effectively met.  

The initial August 2005 VCAA correspondence sent by the RO 
(following the AMC's prior remand) informed the veteran of 
the general criteria to establish a valid claim for an 
earlier effective date.  The November 2002 SOC, and later 
SSOC also contained citation to and explanation of the 
applicable law and regulations governing the assignment of 
effective dates.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  The August 2005 notice letter also set forth an 
explanation as to the mutual responsibility between VA and 
the veteran himself to obtain additional evidence relevant to 
the eventual disposition of the claim -- including that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records, and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Enclosed with the letter was a copy 
of VA Form 21-4142 (Authorization and Consent to Release of 
Information) upon which he could identify further sources of 
evidence from private treatment sources.  Moreover, the 
October 2006 correspondence provided substantially similar 
VCAA notice information (including discussion of the 
requirements for filing a timely substantive appeal, a 
preliminary threshold issue that has since been adjudicated 
favorably).  Thus, the first three elements specified under 
the Pelegrini II decision for comprehensive notice were 
satisfied.

Additionally, the August 2005 notice letter included 
language requesting that if   the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send to the AMC; he was further notified that if he 
had any other evidence or information which he believed 
would support his claim, to notify that agency.  So the 
fourth and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim under consideration, through an 
addendum to an August 2006 SOC informing him of the recent 
holding in the Dingess/Hartman decision.  (Though sent in the 
form of an "SOC" on a newly raised claim for earlier 
effective date, because the veteran's substantive appeal was 
deemed timely filed of his original effective date claim this 
document was essentially another "SSOC".)  He has therefore 
received detailed notice concerning both the disability 
rating and effective date elements of his claim.

Moreover, as indicated in more depth in the substantive 
discussion below,                   a component of the 
current pending claim for an earlier effective date is that 
of alleged CUE in a February 1954 rating decision that 
previously denied service connection for the veteran's 
psychiatric condition.  To the extent this theory of CUE is 
incorporated into his claim overall, it warrants mention that 
the Court has held that for purposes of adjudicating whether 
CUE existed in a former decision,               the VCAA does 
not apply.  See Parker v. Principi, 15 Vet. App. 407 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc).  

In addition to above consideration as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
In this instance, the relevant VCAA notice letters were each 
sent subsequent to the issuance of the November 2001 rating 
decision on appeal, and so this correspondence would not meet 
the prescribed definition of timely notice.  

This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claim, such that any defect in the timing of the notice did 
not have a detrimental impact upon the continuing 
adjudication          of it.  Following the most recently 
issued VCAA notice letter in October 2006,     the veteran 
had ample opportunity to respond with additional evidence or 
argument prior to the February 2007 SSOC continuing the 
denial of his claim.  During this time period, he submitted 
additional personal statements in his behalf, and copies of 
various service medical and personnel records already 
associated with the          claims file.  There is no 
indication as to any additional relevant evidence that       
has not yet been obtained.  Additionally, the veteran has 
completed and returned   an October 2006 VCAA notice response 
indicating that he had no further evidence to provide.  Cf. 
Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) (where 
after VA provides a content-compliant VCAA notice (on all 
requisite notice elements)-albeit in an untimely manner-and 
a claimant subsequently informs VA that there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).  For these reasons, the Board 
finds that regardless of the timing of the subsequent VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  See, too, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as       in an SOC or SSOC, is sufficient 
to cure a timing defect).

Furthermore, in considering and adjudicating the veteran's 
claim on appeal, VA has undertaken appropriate action to 
comply with the duty to assist him.  The primary basis for 
evaluation of his earlier effective date claim pertains to 
information and evidence that was already of record prior to 
the current assigned January 21, 1977 effective date.  This 
evidence included the veteran's service medical records,          
and the opinions of several mental health treatment providers 
who have evaluated him in connection with his prior service 
connection claim.  In regard to further development of this 
claim since then, the RO has arranged for the veteran to 
undergo a December 2002 VA psychiatric examination, although 
generally for the purpose of determining at that time 
competency to receive compensation benefits.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claim, 
the veteran has provided various personal statements, as well 
as copies of additional SMRs and service personnel records, 
several of which were not of record at the time that his 
claim was first considered immediately upon separation from 
military service.    The veteran has declined the opportunity 
to testify at a hearing on his behalf.           38 C.F.R. § 
20.700(a). 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).

The applicable guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002) and         38 C.F.R. 
§ 3.400 (2006).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation benefits 
that is based on an original claim, claim reopened after a 
final disallowance, or claim for increase will be the date          
the claim was received or the date entitlement arose, 
whichever is later.                    See 38 C.F.R. § 3.400.  

The specific provision for the assignment of an effective 
date following the grant of an original claim for service 
connection, is that the effective date will consist of the 
day following separation from active service or date 
entitlement arose if the claim   is received within one-year 
after separation from service -- otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  See 38 C.F.R.              § 3.400(b)(2)(i).  

Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen that was ultimately granted), or date entitlement 
arose, whichever is later.  See 38 C.F.R. §§ 3.400(r), 
(q)(1)(ii).  

In the present case under review, the veteran's claim for 
service connection for the psychiatric disorder in question 
was granted pursuant to a September 1977 decision of the 
regional office.  That decision first reopened the previously 
denied claim for service connection for schizophrenia, 
paranoid type, and then granted it on the merits, assigning a 
100 percent initial disability rating with the effective date 
of        January 21, 2001.  This effective date was 
determined based on the date of receipt of the veteran's 
petition to reopen a denial of his original claim for service 
connection in an earlier February 1954 decision that had 
since become final.       See, again, 38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400(r).  Whereas the veteran contested the 
assigned January 21, 1977 effective date shortly upon 
issuance of the September 1977 decision, and initiated 
appellate review, as explained below,              he later 
withdrew his appeal of that aspect of the RO decision -- so 
the assignment of the foregoing effective date based on the 
petition to reopen (and for that matter, all aspects of the 
September 1977 rating decision), in itself became final.               
See 38 C.F.R. §§ 3.104, 20.204.   

As part of the basis for the current effective date claim, 
the veteran's representative has also raised the allegation 
of clear and unmistakable error in the February 1954 RO 
decision that denied the veteran's original claim for service 
connection for a psychiatric disorder.  Absent this 
contention of CUE in the February 1954 decision, the veteran 
in all likelihood would not have recourse to obtain an 
earlier effective date than that provided in the September 
1977 decision ultimately granting service connection.  This 
is in view of the decision of the Court in Rudd v. Nicholson,          
20 Vet. App. 296 (2006) that regarding a claim for an earlier 
effective date than assigned in a prior final RO rating 
decision (and by implication a final decision of the Board on 
an effective date issue), in the absence of an allegation of 
CUE to remove the finality of that decision, the claimant has 
merely raised a "freestanding" effective date claim that 
would warrant dismissal.  In particular, the allegation of 
CUE here presents a possibility that the finality of the 
prior effective date determination could be overcome.  While 
not expressly directed towards the final September 1977 
decision, a finding of CUE in the February 1954 decision that 
reversed the prior denial would at least permit an effective 
date as of the original claim for benefits (received in 
January 1954).  See 38 U.S.C.A. § 5109A (a rating or other 
adjudicative decision constituting a reversal or revision of 
a prior decision due to CUE, has the same effect as if the 
decision had been made on the date of the prior decision).  
See also 38 C.F.R. § 3.400(k).  The theory of CUE will thus 
receive consideration in adjudicating the present effective 
date issue.      

Applying initially the general provisions for determining 
effective dates, however, there is no basis for a 
corresponding effective date of service connection prior to 
January 21, 1977, the date of receipt of the petition to 
reopen the veteran's claim, that subsequently led to its 
grant on the merits.  The first instance of record when the 
RO adjudicated a claim for service connection for a 
psychiatric disorder was in a February 1954 decision, in 
response to notification one-month earlier that the veteran 
had been committed to a psychiatric treatment facility.  This 
decision denied service connection for a mental condition 
(including schizophrenic reaction), explaining that the 
veteran had a long hospitalization in service for rheumatic 
heart disease, and had been cautioned not to develop a 
"cardiac neurosis," but no such diagnosis was ever made 
therein.  The RO also found the veteran incompetent for 
purposes of receipt of VA benefits, effective December 29, 
1953 (to include compensation for a previously service-
connected cardiovascular disorder).

Upon rendering this decision, the RO sent notice of it that 
same month to the private psychiatric facility where the 
veteran was institutionalized.  This facility was also the 
payee of the veteran's benefits, in the absence of a 
designated fiduciary at that time.  See 38 C.F.R. § 3.852(a) 
(the current regulation pertaining to institutional awards).  
There was no action undertaken by the veteran, or other 
person on his behalf, including anyone with a potential 
fiduciary relationship, to initiate an appeal of the February 
1954 decision through a notice of disagreement (NOD) timely 
filed within one-year of notification of the decision.  
Consequently, that decision became final and binding based on 
the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.201.  A court-appointed guardian for the 
veteran,              his brother, was later named in March 
1958.  Considering that this was the first opportunity for 
direct notification of benefit determinations to a fiduciary 
or the fiduciary's attorney, it warrants noting that there 
was no further expression of disagreement with the denial of 
service connection for a mental disorder                   
(often mentioned in the context of findings of competency, 
including mention in a September 1973 rating action) such 
that even if the February 1954 decision  had not already 
become final, an appeal would otherwise have commenced.  

It briefly warrants mention also, that the presence of mental 
incompetency does not in turn require tolling of the 
timeframe within which to file a valid NOD.                In 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) the 
United States Court of Appeals for the Federal Circuit held 
that mental illness may permit tolling of            the 120-
day time limit for filing an appeal to the Court (set forth 
at 38 U.S.C.A.           § 7266(a)).  However, the Court as 
of yet has not decided to apply the doctrine of equitable 
tolling due to mental illness as to the determination of what 
constitutes a timely NOD.  See McPhail v. Nicholson, 19 Vet 
App. 30, 33-34 (2005).

Subsequently, in September 1973 the RO found the veteran to 
be competent for  VA purposes.  He then filed a petition to 
reopen the previously denied claim for service connection for 
a psychiatric disorder that was received at the RO on  
January 21, 1977.  A review was conducted of all newly 
received evidence concerning the claim, in conjunction with 
that already of record, including an August 1977 VA 
psychiatrist's opinion that more likely than not the 
veteran's "cardiac neurosis" identified in service was an 
early manifestation of schizophrenia, and not a separate 
entity.  It was concluded that this opinion casually linking 
the veteran's claimed disability to in-service illness 
constituted "new and material" evidence to reopen his 
claim.  See 38 C.F.R. § 3.156.  See also Hickson v. West,    
11 Vet. App. 374, 378 (1998).  The RO then proceeded to grant 
the claim on its merits, and assigned a 100 percent initial 
disability rating for this condition, effective from January 
21, 1977.  Upon notification of this decision to the veteran, 
he filed a valid NOD of the assigned effective date of 
service connection.                He eventually perfected an 
appeal of the effective date issue to the Board.                 
See 38 C.F.R. § 20.200 (an appeal consists of a timely filed 
NOD in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal).         In 
January 1979, a hearing was held at the Board's Central 
Office in           Washington, D.C.  Subsequently, however, 
in August 1979 at the request of            the veteran and 
his representative, the appeal was withdrawn.  Hence,                       
the September 1977 rating decision that assigned the 
effective date of service connection became final on the 
merits.  See 38 C.F.R. §§ 20.200, 20.204.  

Under the applicable law and regulations regarding effective 
dates, the proper effective date for service connection for a 
psychiatric disorder would be that of           the January 
21, 1977 date of receipt of the veteran's petition to reopen.                   
See 38 C.F.R. § 3.400(r); Sears v. Principi, 16 Vet. App. 
244, 248 (2002)                ("The Court thus holds that 
the effective-date statute, 38 U.S.C. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed."). See, as 
well, Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005) ("[A]bsent a showing of [clear and unmistakable error, 
the appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date.").                   The veteran's claims 
file likewise does not reflect any correspondence received 
earlier than the above-referenced January 1977 statement that 
can reasonably be construed as a petition to reopen, 
including formal or informal claims to that effect. See 38 
C.F.R. §§ 3.155, 3.157.  And in any event, since the 
September 1977 decision assigning the contested effective 
date has become final, that determination would not warrant 
further inquiry, absent a collateral attack such as a finding 
of CUE.  See Rudd, 20 Vet. App. at 299-300.  Such a theory of 
CUE has not been alleged in regard to the September 1977 
decision, and has only been applied as to the original denial 
of service connection.  

Upon evaluating the contention that there existed CUE in the 
February 1954 rating decision as a basis for an earlier 
effective date, under the applicable guidelines, prior 
determinations that are final and binding are to be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The reversal of a prior decision on the grounds of CUE         
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  See 38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error.  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued,  
the error complained of cannot be, ipso facto, clear and 
unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).


The Court has set forth a three-pronged test to determine 
whether CUE was in a prior decision:  (1) it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error   must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

A breach of VA's duty to notify and assist likewise does not 
constitute CUE.       See Crippen v. Brown, 9 Vet. App. 412, 
418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
This even includes situations when the RO has breached the 
duty to assist a veteran in obtaining relevant service 
medical records that may render a prior rating decision non-
final, or there has ostensibly occurred some other kind of 
"grave procedural error," as the U. S. Court of Appeals for 
the Federal Circuit ("Federal Circuit") has indicated in 
Cook v. Principi, 318 F.3d 1334            (Fed. Cir. 2003) 
(en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334           
(Fed Cir. 1999)).

Through its February 2004 statement in support of this claim, 
the veteran's representative has raised a generalized 
allegation that the February 1954 rating decision had CUE, 
though absent detailed information that would necessarily 
meet the specific pleading requirements for CUE set forth 
under 38 C.F.R. §§ 20.1400 and 20.1404.  Nonetheless, the 
Board will construe this claim for the sake of argument as a 
valid CUE contention.  In his own correspondence, the veteran 
has identified an ostensible failure on the part of the RO in 
1954 to consider clear evidence of "cardiac neurosis" in 
service with a probable link to his post-service 
schizophrenia.  So his statements address whether the RO 
properly applied the provisions on medical nexus between a 
currently disability and service.  This is essentially the 
basis to inquire as to whether CUE existed.  See EF v. 
Derwinski,     1 Vet. App. 324, 326 (1991) ("VA's statutory 
'duty to assist' must extend this liberal reading [of the 
questions presented for adjudication] to include issues 
raised in all documents or oral testimony submitted prior to 
the BVA decision."),            citing Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991). 

Considering the evidence of record at the time of the 
February 1954 original denial of service connection, there is 
no indication of manifest error on the part of the RO in 
concluding that the prerequisites for the benefit sought were 
not satisfied.    SMRs then consisted of a June 1950 Air 
Force Medical Board report explaining that the veteran was to 
receive a medical discharge as the result of a rheumatic 
heart disease condition itself incurred in service.  There 
was no mention of mental-health related symptoms other than 
some anxiety directly related to cardiovascular illness.                
It was stated that the veteran evinced excessive concern and 
apprehension during hospitalization, and that he "had to be 
reassured not to develop cardiac neurosis."  He underwent 
separation from service one-month later.  Then in December 
1953,  he was admitted to a psychiatric hospital indefinitely 
with the diagnosis of schizophrenic, paranoid type.  The 
question presented in applying the relevant law is whether 
that post-service condition had an origin in service.   

Pursuant to VA law, presently codified at 38 C.F.R. § 
3.303(d), service connection may be granted for any disease 
diagnosed post-service when there is evidence establishing 
that it was incurred therein.  This provision was applicable 
in substantially similar form in 1954.  See 38 C.F.R. §§ 
3.63, and 3.77 (1954)    (setting forth a basic definition of 
service connection under the law for disability claimed as 
having been incurred or aggravated in military service).  And 
generally, both then in 1954 and even still today, there are 
three "elements" that are considered to comprise a valid 
claim for service connection:  (1) evidence of a current 
disability, (2) competent evidence of incurrence or 
aggravation of a relevant injury or disease in service, and 
(3) a medical nexus between the injury or disease  in service 
and current disability.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

Here, there is at least competent evidence of a then present 
psychiatric disability, for which the veteran was undergoing 
continuing treatment.  This notwithstanding, the next two 
elements mentioned above for a valid claim were not 
established           by the record.  By all apparent 
indication, the veteran's observable anxiety during cardiac 
treatment in service was thought to be entirely situational, 
rather than a distinct mental disorder.  Assuming that the 
concerns raised as to mental state            in service were 
taken to mean a potentially more severe underlying condition, 
as of the February 1954 decision there was still no medical 
evidence etiologically linking them to the onset of 
schizophrenia -- to constitute the third element of a causal 
"nexus" to service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  Whereas an 
August 1977 VA psychiatrist's opinion has since been obtained 
that did identify the requisite causal relationship to 
service (and a similar finding provided in February 1978 by a 
private psychiatrist), this was plainly several years after 
issuance of the decision in question.  To the extent a 
medical opinion on nexus was not then obtained, this in 
itself cannot amount to CUE.  See Crippen, 9 Vet. App. at 
418.  In light of the relatively limited basis upon which to 
otherwise associate symptoms during, and then subsequent to 
service,         the RO's consideration of the nexus issue 
was a matter within the adjudicator's discretion, involving 
the weighing of the evidence as a whole, and not the result 
of a substantial error. 

The Board is also mindful, as stated above, that CUE may 
similarly exist when    the correct facts as they were known 
at the time were not before the adjudicator. This is not 
shown to be the case.  The complete extent of the available 
SMRs and other evidence appear to have been properly 
considered.  Consequently, there is no indication in this 
instance that the original February 1954 rating decision was 
undebatably erroneous or fatally flawed, such that it 
contained CUE.  So there likewise does not exist a basis for 
further consideration upon which to revise that 
determination.  

Moreover, there is but one further exception to the general 
rule that a grant of benefits sought, following reopening of 
the claim, warrants an effective date from the petition to 
reopen.  In the limited instance in which the new and 
material evidence received comprises a supplemental report 
from the service department,         under 38 C.F.R. § 
3.156(c), the former decision (representing the denial of 
that claim) may be reconsidered de novo on the merits.  This 
regulation has been revised effective October 6, 2006, 
pursuant to which the essential substance of it did not 
change, although clarification was set forth as to the 
conditions under which it applied.  See 71 Fed. Reg. 52457 
(Sept. 7, 2006), to be codified later at 38 C.F.R.    § 
3.156(c).  In the present case, several years after the 
February 1954 denial,          some further service records 
have been obtained through further case development -- but 
which nonetheless would not change the original case outcome.  
A more detailed clinical abstract of the military Physical 
Evaluation Board includes mention of "cardiac neurosis."  
An earlier September 1949 treatment record also states that 
practitioners would "continue to use psychotherapy on the 
veteran, in an effort to treat cardiac neurosis."  These 
additional findings having been obtained, unfortunately, they 
do not conclusively establish anything more than situational 
mental stress due to in-service treatment circumstances.  
Without the accompanying medical link between initial 
symptoms, and post-service diagnosed schizophrenia,  a 
medical nexus cannot be established.  Thus, the comprehensive 
service records more recently received do not demonstrate 
that a different outcome was warranted than the February 1954 
denial of service connection to thereby substantiate an 
earlier effective date than that since awarded.  

Accordingly, the correct effective date in this instance is 
the date of receipt of      the veteran's January 21, 1977 
petition to reopen the previously denied claim for service 
connection for a psychiatric disorder, that resulted in the 
reopening and grant of the underlying claim on the merits, 
and inasmuch as there is no indication that CUE existed in 
the February 1954 RO rating decision that originally denied   
the claim.  There is likewise no basis for an alternative 
decisional outcome than  that original decision based on a 
more comprehensive review of relevant service records.  Since 
the preponderance of the evidence is unfavorable as to the 
veteran's claim for an earlier effective date, the benefit-
of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b).  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an effective date earlier than January 21, 
1977, for the grant of service connection for schizophrenia, 
paranoid type, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


